Citation Nr: 9905107	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  95-33 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right lobectomy for carcinoma of the lung secondary to Agent 
Orange exposure, currently rated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from October 1962 
to October 1964 and from January 1965 to January 1983.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  


FINDING OF FACT

The appellant has obstructive airways disease, which is 
manifested by FEV-1 that is 50 percent of predicted, and 
which cannot be disassociated from his residuals of a right 
lobectomy.  


CONCLUSION OF LAW

The schedular criteria for a 60 percent evaluation for 
residuals of a right lobectomy for cancer secondary to Agent 
Orange exposure are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Codes 6819-6600 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim have been properly developed.  There is 
no indication of any additional pertinent records which have 
not been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Review of the service medical records reveals that the 
appellant underwent a right upper lobectomy for carcinoma in 
February 1990.  The RO, in a July 1995 rating decision, 
granted service connection for residuals of the right 
lobectomy for carcinoma on the basis that the lung carcinoma 
had resulted from his exposure to Agent Orange while he was 
stationed in Vietnam, and a 10 percent evaluation was 
assigned under Diagnostic Codes 6819 and 6600 from September 
30, 1994.  

Pulmonary function tests conducted a few days prior to the 
February 1990 right lobectomy showed that FEV-1 was 77 
percent of predicted.  Findings on pulmonary function tests 
in July 1997, which revealed FEV-1 to be 50 percent of 
predicted and FEV-1/FVC to be 60 percent, were diagnosed as 
severe obstructive airways disease and possible restrictive 
disease.  At a July 1997 VA pulmonary examination, 
generalized rhonchi and wheezing were noted in the lungs, and 
the diagnoses were status post lobectomy for cancer of the 
lung, in good remission, and chronic obstructive pulmonary 
disease, probably secondary to smoking.  

At a January 1998 VA pulmonary examination, the appellant 
gave a history of smoking one pack of cigarettes a day from 
the age of 24 until 1995, when he decreased to four 
cigarettes per day, and then to quitting smoking in September 
1997.  The appellant reported shortness of breath on minimal 
exertion, which had gradually worsened over time and was 
eased by using inhalers, and a chronic persistent cough, 
which was not helped by the inhalers.  Examination of the 
respiratory system revealed good air entry and mild 
respiratory wheezing and rhonchi bilaterally.  The diagnosis 
was severe obstructive airways disease that was considered 
chronic and progressive on the basis of the appellant's 
history.  The examiner stated that the airways disease was 
not a residual of the right lobectomy, but that the Agent 
Orange exposure may be considered as a contributing, 
aggravating factor for his lung condition.  

Ratings under diagnostic codes 6600 through 6817 and 6822 
through 6847 will not be combined with each other. Where 
there is lung or pleural involvement, ratings under 
diagnostic codes 6819 and 6820 will not be combined with each 
other or with diagnostic codes 6600 through 6817 or 6822 
through 6847.  A single rating will be assigned under the 
diagnostic code which reflects the predominant disability, 
with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  
However, in cases protected by the provisions of Pub. L. 90 
493, the graduated ratings of 50 and 30 percent for inactive 
tuberculosis will not be elevated.  38 C.F.R. § 4.96.  

For malignant neoplasms of any specified part of respiratory 
system, exclusive of skin growths, a 100 percent evaluation 
is assigned.  Note: A rating of 100 percent shall continue 
beyond the cessation of any surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure.  Six months 
after discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local recurrence 
or metastasis, the disability is rated on the residuals.  
38 C.F.R. § 4.97, Diagnostic Code 6819.  

Although the examiner at the January 1998 VA pulmonary 
examination opined that the appellant's severe obstructive 
airways disease was not a residual of his right lobectomy, 
the Board notes that the RO has chosen to rate the residuals 
of the right lobectomy under Diagnostic Code 6600, which 
involves consideration of the FEV-1 and FEV-1/FVC values.  
Furthermore, the examiner stated that the Agent Orange 
exposure experienced by the appellant may be considered as a 
contributing, aggravating factor for his lung condition.  
Therefore, the Board will evaluate the appellant's residuals 
of a right lobectomy for carcinoma under the criteria set 
forth in Diagnostic Code 6600.  

Because the appellant's claim of entitlement to a compensable 
evaluation for his residuals of a right lobectomy for 
carcinoma of the lung was initiated before the rating 
criteria for evaluating pulmonary disorders were changed on 
October 7, 1996, the Board will review the claim under both 
sets of criteria for Diagnostic Code 6600 in order to accord 
him evaluation under the set of criteria that is more 
favorable to him.  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  

Under the general rating formula for respiratory disorders 
prior to October 7, 1996, (old criteria), when chronic 
bronchitis is pronounced, as manifested by a copious 
productive cough and dyspnea at rest, pulmonary function 
testing showing a severe degree of chronic airway 
obstruction; or with symptoms of associated severe emphysema 
or cyanosis and findings of right-sided heart involvement, a 
100 percent evaluation is assigned.  For severe chronic 
bronchitis, demonstrated by severe productive cough and 
dyspnea on slight exertion and pulmonary function tests 
indicative of severe ventilatory impairment, a 60 percent 
evaluation is assigned.  If chronic bronchitis is moderately 
severe, as evidenced by persistent cough at intervals 
throughout the day, considerable expectoration, considerable 
dyspnea on exercise, rales throughout chest, and beginning 
chronic airway obstruction, a 30 percent evaluation is 
assigned.  Chronic bronchitis with considerable night or 
morning cough, slight dyspnea on exercise, and scattered 
bilateral rales is considered moderate, and a 10 percent 
evaluation is assigned.  38 C.F.R. § 4.97, Diagnostic Code 
6600, prior to October 7, 1996.  

Under the general rating formula for respiratory disorders 
that became effective October 7, 1996, (new criteria), when 
chronic bronchitis is manifested by Forced Expiratory Volume 
in one second (FEV-1) less than 40 percent of predicted 
value, or by a ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) less than 40 
percent, or by Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less than 40 
percent predicted, or by maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or by cor pulmonale (right heart failure), or by 
right ventricular hypertrophy, or by pulmonary hypertension 
(shown by Echo or cardiac catheterization), or by episode(s) 
of acute respiratory failure, or by required outpatient 
oxygen therapy, a 100 percent evaluation is assigned.  For 
chronic bronchitis manifested by FEV-1 of 40 to 55 percent 
predicted, or by FEV-1/FVC of 40 to 55 percent, or by DLCO 
(SB) of 40 to 55 percent predicted, or by maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit), a 60 percent evaluation is assigned.  If chronic 
bronchitis is manifested by FEV-1 of 56 to 70 percent 
predicted, or by FEV-1/FVC of 56 to 70 percent, or by DLCO 
(SB) of 56 to 65 percent predicted, a 30 percent evaluation 
is assigned.  When chronic bronchitis is manifested by FEV-1 
of 71 to 80 percent predicted, or by FEV-1/FVC of 71 to 80 
percent, or by DLCO (SB) of 66 to 80 percent predicted, a 10 
evaluation is assigned.  38 C.F.R. § 4.97, Diagnostic Code 
6600, effective October 7, 1996.  

Because the FEV-1 finding of 50 percent of predicted that was 
shown on the July 1997 pulmonary function tests falls within 
the range established for a 60 percent evaluation under the 
criteria that became effective October 7, 1996, the Board 
finds that evaluation of the appellant's residuals of a right 
lobectomy is more favorable to him under the new criteria.  
Therefore, a 60 percent evaluation is warranted for the 
disability.  

Notwithstanding the diagnosis of severe obstructive airways 
disease on the July 1997 report of pulmonary function tests 
and by the examiner at the January 1998 VA examination, the 
Board notes that the United States Court of Veterans Appeals 
(Court) has held that a physician's classification of a 
disease as "mild," "moderate," or "severe" is not 
determinative of the degree of disability and is not 
dispositive on the Board.  Begin v. Derwinski, 32 Vet. App. 
257 (1992); See also, 38 C.F.R. § 4.126.  Based on the ranges 
of FEV-1 and FEV-1/FVC listed in the criteria for evaluating 
respiratory disease, the Board finds that the pulmonary 
function tests in this case demonstrate that the appellant's 
obstructive airways disease is not more than severe.  Nor is 
there evidence that the appellant experiences a copious 
productive cough, dyspnea at rest, symptoms of associated 
severe emphysema or cyanosis and findings of right-sided 
heart involvement, FEV-1 less than 40 percent predicted, FEV-
1/FVC less than 40 percent, or more than one attack per week 
with episodes of respiratory failure, or that he requires 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  Hence, 
the Board is unable to identify a basis to grant an 
evaluation greater than 60 percent for the residuals of a 
right lobectomy for carcinoma secondary to Agent Orange 
exposure.  


ORDER

A 60 percent evaluation is granted for the appellant's 
residuals of a right lobectomy secondary to Agent Orange 
exposure, subject to the laws and regulations governing the 
award of monetary benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

